USCA11 Case: 22-11526   Document: 34-1    Date Filed: 12/29/2022    Page: 1 of 4




                                                [DO NOT PUBLISH]
                                 In the
                United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                              No. 22-11526
                         Non-Argument Calendar
                         ____________________

       LISA REMBERT,
                                                  Plaintiff - Appellant,

       versus

       DUNMAR ESTATES,
       DUNMAR HOMEOWNERS ASSOCIATION,
       FERDINANDSEN ENTERPRISES, INC,
       d.b.a. World of Homes,
       EMPIRE MANAGEMENT GROUP, INC.,
       CITY OF WINTER SPRINGS, et al.,
                                       Defendants-Appellees.
USCA11 Case: 22-11526     Document: 34-1      Date Filed: 12/29/2022    Page: 2 of 4




       2                      Opinion of the Court                22-11526

                            ____________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                   D.C. Docket No. 6:22-cv-00544-CEM-LHP
                           ____________________

       Before WILSON, GRANT, and LUCK, Circuit Judges.
       PER CURIAM:
               Lisa Rembert’s case was dismissed without prejudice—and
       before defendants had been served—because her attorney
       knowingly violated local rules. Two days after Rembert filed her
       complaint, a district judge ordered her counsel to comply with
       Local Rule 3.03 and file a disclosure statement within fourteen
       days. Accompanying the order was a docket entry signed by the
       district judge titled “NOTICE TO COUNSEL AND PARTIES”
       stating that the failure “to comply with ANY Local Rules or Court
       Orders may result in” sanctions including “dismissal of this action
       or entry of default without further notice.”
             After twenty days of inaction from Rembert, the court sua
       sponte dismissed the case without prejudice. She appealed. Her
       counsel committed various procedural errors during the appeal,
       which at one point led us to dismiss for failure to file a disclosure
       statement. Rembert has since filed a separate district court action
       against the same defendants, which is proceeding.
USCA11 Case: 22-11526          Document: 34-1        Date Filed: 12/29/2022       Page: 3 of 4




       22-11526                    Opinion of the Court                             3

              In general, involuntary dismissals of complaints without
       prejudice are final, appealable orders. Justice v. United States, 6
       F.3d 1474, 1481 (11th Cir. 1993); but see Grayson v. K Mart Corp.,
       79 F.3d 1086, 1094–95 & n.7 (11th Cir. 1996). Even if we agree that
       this was indeed a final appealable order, that the appeal is not moot,
       and that Rembert’s appeal was procedurally proper, the district
       court’s dismissal was appropriate.
              Rembert raises several constitutional arguments, but
       concedes that we “need not address any constitutional questions to
       do complete justice in this case.” The last sentence of the brief,
       without citing any authority, requests the refund of filing fees and
       costs, as well as attorney’s fees. These arguments are abandoned.
       Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681–82 (11th
       Cir. 2014).
              One question remains: do courts have the power to dismiss
       cases sua sponte under Fed. R. Civ. P. 41(b)? Yes. That power
       “cannot seriously be doubted” when the dismissal is for failure to
       comply with “any order of court,” even if it is “with prejudice.”
       Link v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962).
               We review Rule 41(b) sua sponte dismissals for abuse of
       discretion. Martin-Trigona v. Morris, 627 F.2d 680, 682 (5th Cir.
       1980). 1 It was not an abuse of discretion to dismiss, even with
       prejudice, due to plaintiff’s “personal inattention to this case.” Id.;

       1   Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc) (Fifth
       Circuit decisions published before October 1981 are binding precedent).
USCA11 Case: 22-11526    Document: 34-1     Date Filed: 12/29/2022   Page: 4 of 4




       4                     Opinion of the Court               22-11526

       see also Jefferson Fourteenth Assocs. v. Wometco de Puerto Rico,
       Inc., 695 F.2d 524, 526 (11th Cir. 1983) (we have “also upheld sua
       sponte dismissals” for “failure to comply with court orders”). The
       one case plaintiff cites, Woodham v. Am. Cystoscope Co. of
       Pelham, New York, 335 F.2d 551 (5th Cir. 1964), is inapplicable.
       Rembert’s brief concedes that her counsel knew of Local Rule 3.03
       and does not allege any lack of knowledge about the docket entry
       explaining the consequences of violating it.
            We AFFIRM the district court’s order dismissing Rembert’s
       complaint without prejudice.